185 F.2d 405
UNITED STATES of America ex rel. Harry MAYO, appellant,v.C. J. BURKE, Warden Eastern State Penitentiary, Philadelphia.
No. 10209.
United States Court of Appeals, Third Circuit.
Argued Oct. 9, 1950.Decided Oct. 13, 1950.

Harry Mayo, pro se.
Henry M. Hipple, Lock Haven, Pa., for appellee.
Before ALBERT LEE STEPHENS, MARIS and McLAUGHLIN, Circuit Judges.
PER CURIAM.


1
The relator appeals from an order of the district court denying, after hearing, his petition for a writ of habeas corpus.  The facts have been fully set out and carefully considered in an exhaustive opinion by Chief Judge Kirkpatrick of the district court.  D.C., 93 F. Supp. 490.  We find ourselves in complete accord with his reasoning and conclusions.  Accordingly the order of the district court will be affirmed.